         Case 1:16-cv-07086-ER-OTW Document 45 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RIVIN FAVOURITE,

                              Petitioner,                                      Order

               – against –                                             16 Civ. 7086 (ER) (OTW)

JOHN COLVIN,


                              Respondent.


Ramos, D.J.:

         On May 13, 2021, the Court retroactively approved Favourite’s request for an extension

of time to object to Judge Wang’s Report and Recommendation and set a June 3, 2021 deadline

for Colvin to respond to these objections. No response has been filed to date. Colvin must

therefore file any response to these objections by September 9, 2021; after that, the objections

will be deemed unopposed.


         It is SO ORDERED.


Dated:    August 19, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
